SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (January 27, 2011):January 31, 2011 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22179 (Commission File Number) 58-2029543 (IRS Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(770)242-8723 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7.01 (Regulation FD Disclosure) In a press release dated January 27, 2011, Guided Therapeutics, Inc.(OTCBB & OTCQB: GTHP), developer of the LightTouch™, a rapid, non-invasive and painless test for the early detection of cervical pre-cancer currently under review at the FDA, announced it had been granted ISO 13485 certification by Intertek Testing Services NA Ltd., as more fully described in the press release, a copy of which is furnished as Exhibit99.1 hereto and which information is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits The following exhibitis furnished with this report: Exhibit No. Description Press Release Dated January 27, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUIDED THERAPEUTICS, INC By: /s/ MARK L. FAUPEL Mark L. Faupel, Ph.D. CEO & President Date: January 31, 2011 2
